internal_revenue_service number release date index number --------------------------------------------------------- -------------------------- --------------------------------- ----------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc psi b02 plr-146117-06 date date trust ------------------------------------------------------------------------------------------------------ ------------------------ ------------------------------------------------------------------------------------------------------ ------------------------ ------------------------------------------------------------------------------------------------------ ------------------------ ----------------------- --------------------------- -------------------------- ------------------------------------------------------------------------------------------------------ ------------- x state dear-------------------------------------------- this responds to a letter dated date submitted on behalf of trust by trust’s authorized representative requesting rulings concerning the proposed division of trust into two separate trusts trust a and trust b a and b created trust on d1 trust was funded with community_property trust was drafted to qualify as a charitable_remainder_unitrust under sec_664 trust is irrevocable and governed by the laws of state a community_property_state a b d1 d2 d3 plr-146117-06 trust provides that a and b receive in equal monthly installments an amount equal to the smaller of i trust income for the year and ii x of the net fair_market_value of trust assets valued as of the first business_day of the tax_year in the event that the trust income for the year exceeds the fixed percentage amount then an additional payment of such excess income shall be made to a and b provided however that said additional payment does not exceed the difference between i the aggregate of the fixed percentage amounts for all prior years and ii the aggregate of the unitrust payments made by the trust in all prior years any trust income that exceeds the sum of the fixed percentage amount for such year and any deficiency payable shall be added to principal payments from the trust are to continue as long as a or b is alive upon the death of the second spouse to die trust corpus is to be distributed to specified charities a and b reserve the power to change the charitable_remainder beneficiary so long as said beneficiary is a charitable_organization on d3 court entered a judgment dissolving the marriage of a and b prior to the marital dissolution on d2 a and b entered into a stipulation and order regarding bifurcation and severance of joint tenancies stipulation relative to their marital and property rights by the terms of the stipulation jurisdiction was reserved by the court to oversee the division of property between a and b pursuant to the terms of the stipulation the parties propose to divide trust into two separate trusts trust a and trust b each of which is intended to qualify as a charitable_remainder_unitrust under sec_664 as proposed there will be a pro_rata division of all the assets in the trust with of each asset being transferred into each of trust a and trust b a will be the sole trustee and income_beneficiary of trust a and b will be the sole trustee and income_beneficiary of trust b payments will be made to the beneficiaries from each trust in an amount equal to the lesser_of i the income of the trust for the year or ii x of the net fair_market_value of trust assets measured as of the first day of the tax_year in the event that there is any excess income in any year in trust a or trust b then an additional payment of such excess income shall be made to the beneficiary provided however that said additional payment does not exceed the difference between i the aggregate of the fixed percentage amounts for all prior years allocable to the beneficiary and ii the aggregate of the unitrust payments made by trust and the new trust in all prior years to the beneficiary after the division a and b will receive the same amounts in the aggregate they would have received before the division trusts a and b will make payments to their respective income_beneficiary for each beneficiary’s lifetime neither a nor b will retain a survivorship interest in the other’s trust on termination of each trust on the death of the income_beneficiary the trustee shall distribute the remaining principal and income to the designated charitable_remainder beneficiaries a and b reserve the power to change the charitable_remainder beneficiary of their respective trusts plr-146117-06 ruling sec_664 provides generally that a charitable_remainder_unitrust shall be exempt from federal_income_tax sec_664 provides that a charitable_remainder_unitrust is a_trust a from which a fixed percentage which is not less than percent nor more than percent of the net fair_market_value of its assets valued annually is to be paid not less often than annually to one or more persons at least one of which is not an organization described in sec_170 and in the case of individuals only to an individual who is living at the time of the creation of the trust for a term of years not in excess of years or for the life or lives of such individual or individuals b from which no amount other than the payments described in sec_664 and other than qualified gratuitous transfers described in sec_664 may be paid to or for_the_use_of any person other than an organization described in sec_170 c following the termination of payments described in sec_664 the remainder_interest in the trust is to be transferred to or for_the_use_of an organization described in sec_170 or is to be retained by the trust for such a use or to the extent the remainder_interest is in qualified_employer_securities as defined in sec_664 all or part of such securities are to be transferred to an employee_stock_ownership_plan as defined by sec_664 and d with respect to each contribution of property to the trust the value determined under sec_7520 of such remainder_interest in such property is at least percent of the net fair_market_value of such property as of the date such property is contributed to the trust based solely on the facts and representations submitted we conclude that the division of trust into trust a and trust b will not cause either trust trust a or trust b to fail to qualify as charitable_remainder trusts under sec_664 ruling sec_2501 imposes a gift_tax for each calendar_year on the transfer of property by gift during the calendar_year sec_2511 provides that the gift_tax applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that where property is transferred for less than an adequate_and_full_consideration in money_or_money's_worth the amount by which the value of the property exceeded the value of the consideration shall be deemed a gift sec_2516 provides that where a husband and wife enter into a written_agreement relative to their marital and property rights and divorce occurs within the 3-year period beginning on the date year before such agreement is entered into whether or not plr-146117-06 such agreement is approved by the divorce decree any transfers of property or interests in property made pursuant to such agreement to either spouse in settlement of his or her marital or property rights or to provide a reasonable allowance for the support of issue of the marriage during minority shall be deemed to be transfers made for a full_and_adequate_consideration_in_money_or_money's_worth in the present case on d2 a and b entered into stipulation relative to their marital and property rights on d3 a and b’s divorce became final under a judgment of dissolution the divorce occurred within a 3-year period beginning on the date year before the stipulation was entered into accordingly based on the facts submitted and the representations made we conclude that the transfer of property interests in trust upon its division into trust a and trust b made pursuant to the stipulation will be deemed to be transfers made for full and adequate_consideration in money or money’s worth and therefore will not be subject_to gift_tax as to a or b ruling sec_61 provides that gross_income includes gains derived from dealings in property sec_1001 provides that the gain from the sale_or_other_disposition of property is the excess of the amount_realized over the adjusted_basis provided in sec_1011 for determining gain and the loss is the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized under sec_1001 the entire amount of gain_or_loss must be recognized except as otherwise provided sec_1_1001-1 of the income_tax regulations provides that except as otherwise provided in subtitle a of the code the gain_or_loss realized from the exchange of property for other_property differing materially either in_kind or extent is treated as income or as loss sustained an exchange of property results in the realization of gain_or_loss under sec_1001 if the properties exchanged are materially different 499_us_554 a material difference exists when the exchanged properties embody legal entitlements different in_kind or extent or if they confer different rights and powers id pincite the pro_rata division or partition of an asset is a nontaxable event for purposes of sec_61 and sec_1001 for instance a partition of jointly owned property is not a sale_or_other_disposition of property where the co-owners of the joint property sever their joint_interests but do not acquire a new or additional interest as a result of the transaction thus neither gain nor loss is realized on a partition see revrul_56_437 1956_2_cb_507 plr-146117-06 here a and b together currently receive annual trust payments equal to x of the net fair_market_value of the trust assets under the facts of this case the trust will be divided pro_rata into two equal charitable_remainder unitrusts trust a and trust b with of each asset going to trust a and of each asset going to trust b a will be the sole income_beneficiary and trustee of trust a and b will be the sole income_beneficiary and trustee of trust b a and b each will receive payments of x of the net fair_market_value of his or her respective trust accordingly it is our conclusion that the division of the assets in the trust and the distribution of those assets to trust a and trust b will be equal in_kind and not give rise to gain_or_loss under sec_61 and sec_1001 thus the division of the trust will not result in taxable_income to a or b ruling sec_4 through under sec_4947 sec_507 applies to certain split interest trusts trusts with both charitable and non-charitable beneficiaries as if they were private_foundations accordingly since trust trust a and trust b are split-interest_trusts they are subject_to the rules of sec_507 sec_4941 and sec_4945 sec_507 provides that except as provided in sec_507 a private_foundation may terminate its private_foundation_status only under the specific rules set forth in sec_507 sec_507 imposes a termination_tax equal to certain defined amounts which are generally the lower_of the aggregate tax_benefit resulting from the tax-exempt status or the fair_market_value of the assets sec_507 provides that in the case of the transfer of assets of any private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee foundation shall not be treated as a newly created organization sec_1_507-3 provides in part that as used in sec_507 the term other adjustment organization or reorganization shall include any partial_liquidation or any other significant disposition of assets to one or more private_foundations sec_1_507-3 provides that the term significant disposition of assets means the transfer of percent or more of the net assets of the foundation at the beginning of the year which disposition may be made in a single year or in a series of related dispositions over more than one year sec_1_507-3 and i provides in substance that in the transfer of assets from one private_foundation to one or more private_foundations in a sec_507 transfer each transferee private_foundation shall not be treated as a newly created organization but shall succeed to the transferor’s aggregate tax_benefit within the meaning of sec_507 in proportion to the assets transferred to each plr-146117-06 sec_1_507-3 provides that if a private_foundation incurs liability for one or more of the taxes imposed under chapter or any penalty resulting therefrom prior to or as a result of making a transfer of assets described in sec_507 to one or more private_foundations in any case where transferee_liability applies each transferee foundation shall be treated as receiving the transferred assets subject_to such liability to the extent that the transferor foundation does not satisfy such liability under sec_1_507-3 if a private_foundation transfers all of its assets to one or more private_foundations effectively controlled by the same persons that effectively control the transferor the transferee foundations are treated as though they were the transferor for purposes of sec_4945 sec_4941 imposes an excise_tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 provides that the term self dealing means any direct or indirect transfer to or for the use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4945 imposes an excise_tax on a private foundation’s making of any taxable_expenditure under sec_4945 under sec_4945 the term taxable_expenditure includes a grant to a private_foundation unless the grantor exercises expenditure_responsibility in accordance with sec_4945 sec_4946 provides the term disqualified_person with respect to a private_foundation includes a substantial_contributor to the foundation including the creator of a_trust the foundation_manager including a trustee and the members of the family of those individuals sec_53_4945-6 of the foundation and similar excise_taxes regulations provides that expenditures_for unreasonable administrative expenses including compensation consultant fees and other fees for services rendered will ordinarily be taxable_expenditures under sec_4945 unless the foundation can demonstrate that such expenses were paid in the good_faith belief that they were reasonable and that the payment or incurrence of such expenses in such amounts was consistent with ordinary business care and prudence revrul_2002_28 2002_1_cb_941 provides that when a private_foundation transfers all of its assets to other foundations in a sec_507 transfer there are no expenditure_responsibility requirements under sec_4945 or h with respect to the transfers because the transferee foundations are treated as the transferor plr-146117-06 trust is a split-interest trust described in sec_4947 and therefore treated generally as if it were a private_foundation and subject_to sec_507 termination rules the proposed transfer of percent of trust’s assets under the prevailing divorce proceedings to trust a and trust b will qualify as transfers meeting the requirements of sec_1_507-3 and ii accordingly under sec_1_507-3 trust a and trust b will not be treated as newly created private_foundations further these trusts shall under sec_1_507-3 succeed to the aggregate tax_benefit of the transferor organization trust on a pro_rata basis determined by the fair_market_value of the assets under sec_1_507-3 the assets will be subject_to any liability that trust may have under chapter a and b are disqualified persons with respect to trust the only interest that either a or b had in trust was the payment of the unitrust_amount under the provisions of sec_664 a and b have exchanged a unitrust and a contingent survivor’s unitrust_interest payment in trust for a full unitrust payment in a_trust having fewer assets namely percent of the assets of trust prior to its division thus they are in the aggregate likely to receive the same unitrust payment as before therefore no self- dealing transaction occurs under sec_4941 since the transferee trusts are treated as the transferor trust rather than recipients of expenditure_responsibility grants there are no expenditure_responsibility requirements that must be exercised by trust under sec_4945 or h with respect to the transfers see revrul_2002_28 under sec_53_4945-6 legal and other expenses_incurred by trust to implement the division of its assets assuming such expenses are incurred in the good_faith belief that they are reasonable and consistent with ordinary care and prudence will not constitute taxable_expenditures under sec_4945 therefore if reasonable in amount payment from trust’s assets of legal fees and other expenditures incurred by trust to effectuate the division of trust will nor constitute an act of self-dealing under sec_4941 nor will it constitute taxable_expenditures under sec_4945 accordingly we rule as follows the proposed division of trust into trust a and trust b will not terminate trust’s status as a_trust described in and subject_to the private_foundation provisions of sec_4947 and will not result in the imposition of an excise_tax under sec_507 trust a and trust b will not be treated as newly created organizations the aggregate tax benefits of trust under sec_507 will carry over to trust a and trust b in proportion to the amount of trust assets transferred to trust a and trust b subject_to any liability the trust has under chapter of the code to the extent not already satisfied by trust plr-146117-06 the proposed division of trust into trust a and trust b will not be an act of self- dealing under sec_4941 the proposed division of trust into trust a and trust b will not be a taxable_expenditure under sec_4945 there is no expenditure_responsibility requirements that must be exercised by trust under sec_4945 or h with respect to the transfers to trust a or trust b if reasonable in amount payment of the legal and other expenditures incurred by trust to effect the proposed division out of the assets of trust will not constitute an act of self-dealing under sec_4941 or constitute a taxable_expenditure under sec_4945 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts of the transaction described above under any other provision of the code in particular sec_61 we express no opinion on whether trust otherwise qualifies as a charitable_remainder_trust under sec_664 or whether the separate trusts each will otherwise qualify as charitable_remainder trusts under sec_664 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to trust’s authorized representative sincerely bradford r poston senior counsel branch office of associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
